           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                      DELTA DIVISION

LASHANDA CALVIN
and JASEAN SMITH                                           PLAINTIFFS

v.                        No. 2:18-cv-85-DPM

SHELTER MUTUAL INSURANCE
COMPANY                                                  DEFENDANT

                              JUDGMENT
     1. The Court granted summary judgment to Shelter Mutual
Insurance Company on Jasean Smith's claims.            Those claims are
therefore dismissed with prejudice.
     2. Lashanda Calvin's claims against Shelter were tried to a
twelve-person jury from 10 February 2020 to 11 February 2020 in
Helena.   After deliberations on February 11th, the jury returned a
unanimous verdict, NQ 60, which is incorporated. The Court enters
judgment on that verdict for Lashanda Calvin against Shelter Mutual
Insurance Company for $28,000. She is also entitled to her costs as
allowed by law if she decides to seek them by motion. 28 U.S.C. § 1920;
FED. R. Crv. P. 54(d). Any motion for costs is due by 28 February 2020.
     3. Postjudgment interest will accrue at 1.49% per annum from
today's date until this Judgment is paid in full. 28 U.S.C. § 1961(a)-(b).
        ~         ~A/,/ j--.
      D.P. Marshall        fr.
      United States District Judge

         IJ.-_ h !nvtvt Y )Q()..0
                       I




-2-
